LONESTAR RESOURCES US, INC. ANNOUNCES CONTINUED PROGRESS IN DEBT REDUCTION FORT WORTH, Texas, October 5, 2016 - Lonestar Resources US, Inc. (NASDAQ: LONE) (together with its subsidiaries, “Lonestar”) is pleased to announce continued progress in its efforts to reduce its long-term debt.At September 30, 2016, Lonestar’s long-term debt stood at $284.4 million, a reduction of $35.0 million as compared to its long-term debt of $319.5 million at June 30, 2016.At September 30, 2016, Lonestar’s long-term debt was comprised of $94.5 million under the revolving credit facility (the “Revolving Credit Facility”) of Lonestar Resources Americas, Inc., Lonestar’s wholly owned subsidiary (“LRAI”), $38.0 million of LRAI’s 12% second lien senior notes (the “Second Lien Notes”), and $151.8 million of LRAI’s 8 ¾% senior notes (the “Unsecured Notes”). As of September 30, 2016, Lonestar had repurchased a total of $68.2 million of its Unsecured Notes, which it financed with the issuance of $38.0 million of Second Lien Notes and, subject to the final approval of a majority of Lonestar’s outstanding stockholders, the issuance of 222,821 shares of Class A common stock at a price of $9.26 per share.Lonestar has filed Current Reports on Form 8-K with the U.S. Securities and Exchange Commission detailing these financings. Lonestar is also pleased to announce that it has entered into a definitive agreement to sell its remaining conventional oil and gas assets to a private company for $14.0 million, bringing the total proceeds expected from its conventional asset divestiture process to $16.2 million.The closing of this sale is scheduled for October 31, 2016.Upon the application of the proceeds of this sale to amounts outstanding under the Revolving Credit Facility, Lonestar’s long-term debt as of September 30, 2016 would have been $270.4 million. Lonestar Resources, U.S., Inc. 600 Bailey Avenue, Suite 200
